Exhibit 10.1

SECOND AMENDMENT TO LEASE

(3050 Zanker)

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is dated for reference
purposes as of October 30, 2009, between LaSALLE MONTAGUE, INC., a Delaware
corporation (“Landlord”), and ULTRATECH STEPPER, INC., a Delaware corporation
(“Tenant”).

R E C I T A L S

A. Landlord’s predecessor in title (The Equitable Life Assurance Society of the
United States, a New York corporation) and Tenant entered into a certain
Standard Industrial Lease, dated as of September 10, 1993 (the “Original
Lease”), as amended by First Amendment to Lease, dated as of November 22, 1999
(the “First Amendment”), as supplemented by Agreement Defining Landlord’s
Property, dated as of January 1, 1994, and by letter agreement dated
September 3, 2004 (the Original Lease, as so amended, modified, and
supplemented, as modified hereby, and as the same may be further amended or
modified in writing from time to time is referred to herein as the “Lease”).
Under the terms of the Lease, Landlord leases to Tenant the building structure
located at 3050 Zanker Road, Building “A” of the Montague Industrial Park in San
Jose, California, stipulated to contain 97,910 square feet of Gross Leasable
Area (interchangeably referred to herein as the “Premises” or “Building”).

B. Contemporaneously with the execution and delivery of this Amendment, Landlord
and Tenant are entering into a certain First Amendment to Lease (2880 Junction),
dated of even date herewith (the “2880 1st Amendment”), amending that certain
Lease, dated as of November 22, 1999 and pertaining the building located at 2880
Junction Road, San Jose California.

C. The parties desire to amend the Lease to provide for (i) the extension of the
term of the Lease, and (ii) certain other agreements, all as set forth in and
subject to the terms and conditions contained in this Amendment.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Capitalized Terms. All capitalized terms which are not specifically defined
in this Amendment and which are defined in the Lease will have the same meaning
for purposes of this Amendment as they have in the Lease.

2. Lease Term. Subject to the terms and conditions set forth in this Amendment,
the term of the Lease is hereby extended to expire on January 31, 2016. The
period beginning November 1, 2009 and ending January 31, 2016 is referred to as
the “Revised Term”.

3. Rental.

(a) During the Revised Term, the Basic Rent due Landlord from Tenant in respect
of the Premises will be as follows:

 

Period

   Basis Rent per
Rentable Square
Foot Per Month    Basic Rent
(annualized basis)    Monthly Installments of
Basic Rent

November 1, 2009 through March 31, 2010

   $ 1.89    $ 2,220,598.80    $ 185,049.90

April 1, 2010 through January 31, 2011

   $ 1.95    $ 2,291,094.00    $ 190,924.50

February 1, 2011 through January 31, 2012

   $ 1.30    $ 1,527,396.00    $ 127,283.00

February 1, 2012 through January 31, 2013

   $ 1.35    $ 1,586,142.00    $ 132,178.50

February 1, 2013 through January 31, 2014

   $ 1.40    $ 1,644,888.00    $ 137,074.00

February 1, 2014 through January 31, 2015

   $ 1.45    $ 1,703,634.00    $ 141,969.50

February 1, 2015 through January 31, 2016

   $ 1.50    $ 1,762,380.00    $ 146,865.00

 

1



--------------------------------------------------------------------------------

(b) Tenant’s obligation to pay Additional Rent pursuant to the Lease will
continue during the Revised Term.

4. Preparation and Condition of Premises. During the Extension Term, Landlord is
leasing the Premises to Tenant “AS IS” and “With All Faults”, without any
representations or warranties of any kind (including, without limitation, any
express or implied warranties of merchantability, fitness or habitability), and
Landlord will have no obligation to perform any leasehold or other improvements
or provide any allowance therefor except as otherwise expressly provided in this
Section 4 or in the Work Letter attached hereto as Exhibit A (the “Work
Letter”). However, to the extent indicated in the Work Letter attached to this
Amendment as Exhibit A, Landlord will provide an allowance as set forth in the
Work Letter. Notwithstanding anything to the contrary contained in the
foregoing, Landlord is not released from its ongoing repair and maintenance
obligations under the Lease.

5. Option to Renew. Subject to the provisions set forth below, the Lease Term
may be renewed, at the option of Tenant (the “Renewal Option”), for one
(1) additional period of 60 months (the “Renewal Term”). The Renewal Term will
be upon the same terms, covenants and conditions contained in the Lease, except
(i) the rent abatement rights and leasehold improvement allowances granted under
the Lease will not apply to the Renewal Term; (ii) the Work Letter attached
hereto will not apply to the Renewal Term; and (iii) the Basic Rent due for such
Renewal Term will be as set forth in this Section. Any reference in the Lease to
the term of the Lease will be deemed to include the Renewal Term and apply
thereto, unless it is expressly provided otherwise. Tenant will have no renewal
option beyond the aforesaid 60-month period.

(a) The Basic Rent during the Renewal Term for the Premises will be at a rate
equal to the then Fair Market Rent (as defined in Exhibit B attached hereto),
and for a term equal or comparable to the Renewal Term. Tenant’s obligation to
pay Additional Rent will continue during the Renewal Term.

(b) If Tenant exercises its option to renew, Landlord will grant to Tenant a
leasehold improvement allowance equal to the Fair Market Allowance (as defined
in Exhibit B), which Tenant may apply toward Tenant’s leasehold improvements
(upon which Landlord and Tenant must mutually agree) to the Premises. All costs
of such leasehold improvements in excess of such allowance will be borne by
Tenant. Such leasehold improvements will be performed by Tenant, and such
allowance will be disbursed by Landlord, subject and pursuant to Landlord’s then
standard form of work letter under which Tenant performs the work using an
allowance, which work letter will be prepared by Landlord and substantially
comparable to the Work Letter attached hereto as Exhibit A. Except as otherwise
expressly set forth in this Section, Tenant will be deemed to have accepted the
renewed Premises in “as-is” condition as of the commencement of the Renewal
Term, and except as otherwise expressly set forth in this Section, Landlord will
have no additional obligation to improve, renovate or remodel the Premises or
any portion of the Building or provide any allowance therefor as a result of
Tenant’s exercise of its option to renew. Notwithstanding anything to the
contrary contained in the foregoing, Landlord is not released from its ongoing
repair and maintenance obligations under the Lease.

(c) Tenant may deliver an initial nonbinding notice to Landlord (“Tenant’s
Renewal Inquiry Notice”) at any time before Tenant’s Renewal Exercise Notice
Deadline (defined below), but not more than 3 months before Tenant’s Renewal
Exercise Notice Deadline, in which Tenant requests Landlord’s determination of
Fair Market Rent and Fair Market Allowance. If Tenant delivers Tenant’s Renewal
inquiry Notice, and if the effective date of such delivery is no earlier than 3
months before Tenant’s Renewal Exercise Notice Deadline and no later than 31
days before Tenant’s Renewal Exercise Notice Deadline, then within 30 days after
Tenant’s delivery of such Tenant’s Renewal Inquiry Notice, Landlord will notify
Tenant (“Landlord’s Renewal Notice”) of Landlord’s calculation of the Fair
Market Rent and Fair Market Allowance for the Premises, which calculation will
reflect the market rate that would be payable per annum for a term commencing on
the first day of the first Renewal Term. If Tenant fails to give Tenant’s
Renewal Inquiry Notice, such failure will have no effect on Tenant’s right to
exercise such Renewal Option. The parties acknowledge that Tenant’s delivery of
a Tenant’s Renewal Inquiry Notice is nonbinding and does not constitute Tenant’s
exercise of a Renewal Option.

(d) No later than the Tenant’s Renewal Exercise Notice Deadline (defined below),
Tenant may deliver to Landlord a final binding notice (“Tenant’s Renewal
Exercise Notice”) in which Tenant (i) exercises the

 

2



--------------------------------------------------------------------------------

Renewal Option and, if Landlord has delivered a Landlord’s Renewal Notice,
accepts the terms stated in Landlord’s Renewal Notice, (ii) exercises the
Renewal Option and elects to have Fair Market Rent and Fair Market Allowance
determined by the process set forth in Exhibit B, in which case Fair Market Rent
and Fair Market Allowance will be so determined; or (iii) declines to exercise
the Renewal Option, in which case Tenant’s rights under this Section 5 will be
null and void.

For purposes hereof, “Tenant’s Renewal Exercise Notice Deadline” means 9 months
before the expiration date of the Revised Term. If Tenant fails to deliver
Tenant’s Renewal Exercise Notice by the Tenant’s Renewal Exercise Notice
Deadline as set forth above, time being of the essence, then Tenant’s rights
under this Section 5 will be null and void.

(e) After Tenant delivers Tenant’s binding notice exercising an option to renew
(and, if applicable, completion of the dispute resolution process set forth
below), Landlord will deliver to Tenant an amendment to this Lease reflecting
the terms of the renewal, and Tenant will execute such amendment and deliver it
to Landlord within 30 days after receipt. If Tenant fails to execute and deliver
to Landlord the requisite amendment to this Lease within 30 days after
Landlord’s delivery of such amendment to Tenant, such failure will, if Landlord
so elects in Landlord’s sole and absolute discretion, render Tenant’s exercise
of such option to renew null and void. Time is of the essence with respect to
the giving of Tenant’s exercise notices and execution of such amendment.

(f) Tenant’s right to exercise its option to renew this Lease pursuant to this
Section 5 is subject to the following conditions: (i) that on the date that
Tenant delivers notice of its election to exercise its option to renew, and at
the commencement of the Renewal Term, no Event of Default exists; (ii) that
Tenant has not assigned the Lease (other than subleases and assignments
described in Section 23.E of the Original Lease); and (iii) that on the date
that Tenant delivers notice of its election to exercise its option to renew,
Tenant, and its subtenants and assignees described in Section 23.E of the
Original Lease, occupy at least 80,000 square feet of Gross Leasable Area in the
Building. Each such condition is waivable by Landlord in Landlord’s sole and
absolute discretion.

6. Other Lease Provisions.

(a) Sections 37 (Options to Extend), 38 (Option to Terminate), 39 (Lease of
Other Buildings), and 42 (Tenant’s Termination Right) of the Original Lease are
hereby deleted in their entirety.

7. Contingency. The effectiveness of this Amendment, and of the parties’
execution and delivery of this Amendment, is conditioned upon the mutual
execution and delivery of the 2880 1st Amendment.

8. Authority; Not Restricted. Landlord and Tenant each represent and warrant to
the other that this Amendment has been duly authorized, executed and delivered
by and on behalf of each party hereto and constitutes the valid and binding
agreement of Landlord and Tenant in accordance with the terms hereof. Tenant
warrants and represents to Landlord that Tenant is not, and shall not become, a
person or entity with whom Landlord is restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including, but not limited to, those named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including, but not limited to, the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transaction or be otherwise associated with such
persons or entities.

9. Real Estate Brokers. Each party hereto hereby represents and warrants to the
other that in connection with this Amendment, the party so representing and
warranting has not dealt with any real estate broker, agent or finder, except
for CB Richard Ellis and Cornish & Carey Commercial, Inc. (together, the
“Brokers”), and, to its knowledge no other broker initiated or participated in
the negotiation of this Amendment, submitted or showed the applicable premises
to Tenant or is entitled to any commission in connection with this Amendment.
Each party hereto will indemnify, defend and hold harmless the other against any
and all claims, costs, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees) in connection with any inaccuracy in such party’s
representation.

 

3



--------------------------------------------------------------------------------

10. Stipulation. The Premises are stipulated for all purposes to contain the
number of rentable square feet as set forth in this Amendment. Unless otherwise
expressly provided herein, any statement of square footage set forth in this
Amendment, or that may have been used in calculating rental, is an approximation
which Landlord and Tenant agree is reasonable and the rental based thereon is
not subject to revision whether or not the actual square footage is more or
less.

11. Counterparts. This Amendment may be executed in any number of counterparts
and by each of the undersigned on separate counterparts, and each such
counterpart will be deemed to be an original, but all such counterparts will
together constitute but one and the same Amendment.

12. Time of Essence. Time is of the essence of this Amendment.

13. No Offer. Submission of this instrument for examination or negotiation will
not bind Landlord, and no obligation on the part of Landlord will arise until
this Amendment is executed and delivered by both Landlord and Tenant.

14. Entire Agreement. This Amendment and the Lease contain all the terms,
covenants, conditions and agreements between Landlord and Tenant relating to the
extension of the term of the Lease and the other matters provided for in this
instrument. No prior or other agreement or understanding pertaining to such
matters other than the Lease will be valid or of any force or effect. This
Amendment may only be modified by an agreement in writing signed by Landlord and
Tenant.

15. Limitation on Liability. The liability of Landlord to Tenant under this
Amendment will be limited as provided in Section 32 of the Original Lease, which
Section is incorporated herein by reference as though fully set forth herein.

[remainder of this page left intentionally blank]

 

4



--------------------------------------------------------------------------------

16. Lease in Full Force and Effect. As modified hereby, the Lease and all of the
terms and provision thereof remain in full force and effect and are incorporated
herein as if herein fully recited.

 

TENANT: ULTRATECH STEPPER, INC. By:  

/s/ BRUCE R. WRIGHT

Name:  

BRUCE R. WRIGHT

Title:  

SVP FINANCE (Chairman of Board, President or Vice President)

Date:  

October 30, 2009

By:  

/s/ BRUCE R. WRIGHT

Name:  

BRUCE R. WRIGHT

Title:  

CFO (Secretary, Assistant Secretary, CFO or Assistant Treasurer)

Date:  

October 30, 2009

LANDLORD: LaSalle Montague, Inc. By:  

/s/ Allison McFaul

Name:  

Allison McFaul

Title:  

Vice President

Date:  

10/30/09

 

5



--------------------------------------------------------------------------------

Exhibit A

Work Letter

1. PLANNING. Tenant desires to perform certain leasehold improvements to the
Premises, which improvements will consist solely of repainting the Premises and
replacing the carpeting in the Premises (the “Tenant Work”).

2. SELECTION OF CONTRACTOR AND CONSTRUCTION OF TENANT WORK.

2.1 Contractor Selection. After final approval of the Plans by Landlord, Tenant
will select a contractor or contractors to perform the Tenant Work, which
contractors will be subject to Landlord’s reasonable approval. Tenant agrees to
notify Landlord promptly of its decision.

2.2 Work Standards. The Tenant Contractor must (and its contract must so
provide):

a. conduct its work in such a manner so as not to unreasonably interfere with
Project operations, or any other construction occurring on or in the Project or
in the Premises;

b. execute a set of and comply with the Contractor Rules and Regulations
attached hereto as Schedule 1 and comply with all additional rules and
regulations relating to construction activities in or on the Building as may be
reasonably promulgated from time to time and uniformly enforced by Landlord or
its agents;

c. maintain such insurance in force and effect as may be reasonably requested by
Landlord or as required by applicable law; and

d. be responsible for reaching an agreement with Landlord and its agents as to
the terms and conditions for all contractor items relating to the conducting of
its work including, but not limited to, those matters relating to hoisting,
systems interfacing, use of temporary utilities, storage of materials, and
access to the Premises, as applicable.

Landlord will have the right to approve all subcontractors to be used by
Tenant’s Contractor, which approval will not be unreasonably withheld. As a
condition precedent to Landlord permitting the Tenant Contractor to commence the
Tenant’s Work, Tenant and the Tenant Contractor will deliver to Landlord such
assurances or instruments as may be reasonably requested by Landlord to evidence
the Tenant Contractor’s and its subcontractors’ compliance or agreement to
comply with the provisions of this Paragraph 2.3.

2.3 Indemnity. Tenant will indemnify, defend and hold harmless Landlord,
Landlord’s mortgagee and their respective agents or employees against any
claims, costs, including reasonable attorneys’ and paralegals’ fees, and
liabilities, including without limitation, for injury to or death of any person,
damage to any property and mechanics’ liens or other liens or claims, arising
out of or in connection with the work done by Tenant Contractor (and its
subcontractors and sub-subcontractors) under its contract with Tenant.

2.4 Permits. Tenant will cause the Tenant Contractor to apply for any building
permits, inspections and occupancy certificates required for or in connection
with the Tenant Work, and will promptly submit to Landlord copies of the same.
Tenant may not commence the Tenant Work unless and until any and all required
permits are obtained.

2.5 Change Orders. Tenant may authorize change orders in the Tenant Work, but
all such changes must be submitted to Landlord for approval. The approval
process therefor will be the same as the approval process for the Plans. Tenant
will be responsible for any delays or additional costs caused by such change
orders.

2.6 Compliance. Tenant will cause the Tenant Work to comply in all respects with
the following: (1) the approved Plans, (2) all applicable building codes and
other applicable governmental codes, laws, ordinances, rules

 

A-1



--------------------------------------------------------------------------------

and regulations, including the Americans With Disabilities Act and other
applicable acts, laws, or governmental rules or regulations pertaining to
persons with disabilities, and (3) the work rules and procedures set forth in
Schedule I attached hereto. Landlord’s right to review plans and specifications
and to monitor construction will be solely for its own benefit, and Landlord
will have no duty to see that such plans and specifications or construction
comply with applicable laws, codes, rules and regulations.

3. COST OF THE TENANT WORK; AND ALLOWANCE.

3.1 Cost of The Tenant Work. Except for the Allowance to be provided by Landlord
as described below, Tenant will pay all costs (the “Cost of the Tenant Work”)
associated with the Tenant Work whatsoever, including, without limitation, all
costs for or related to:

a. the so-called “hard costs” of the Tenant Work, including, without limitation,
costs of labor, hardware, equipment and materials, contractors’ charges for
overhead and fees, and so-called “general conditions” (including rubbish
removal, utilities, freight elevators, hoisting, field supervision, building
permits, occupancy certificates, inspection fees, utility connections, bonds,
insurance, and sales taxes); and

b. the so-called “soft costs” of the Tenant Work, including, without limitation,
the Space Plan, the Plans, and all revisions thereto, and any and all
engineering reports or other studies, reports or tests, air balancing or related
work in connection therewith.

3.2 Allowance. Landlord will provide an allowance (the “Allowance”) of up to
$685,370 ($7 x 97,910 rsf) toward the Cost of the Tenant Work. The Allowance may
not be used for any other purpose, such as, but not limited to, furniture, trade
fixtures or personal property. Landlord will have no obligation to disburse the
Allowance or any portion thereof so long as any Event of Default (as defined in
the Lease) exists and is continuing. Landlord will have no obligation to
disburse the Allowance or any portion thereof before January 15, 2011. The Cost
of the Tenant Work toward which the Allowance may be applied pursuant to this
Work Letter must have been incurred by Tenant on or before January 15, 2013, for
Tenant Work performed pursuant to this Letter which is commenced on or after the
date of this Amendment and completed by January 15, 2013, and all draw requests
and backup documentation with respect to the Allowance to be applied to the Cost
of the Tenant Work must be submitted by Tenant to Landlord on or before such
January 15, 2013. Any portion of the Allowance which becomes unavailable due the
foregoing deadlines may be retained by Landlord, and Landlord will be entitled
to such savings without credit to Tenant therefore.

3.3 Funding and Disbursement. Landlord will reimburse Tenant in an amount up to
the Allowance within 30 days after the Tenant Work has been completed in
accordance with the approved Plans, provided that Tenant has submitted all
invoices, architect’s certificates, certificates of insurance, a Tenant’s
affidavit, final lien waivers and affidavits of payment by the Tenant Contractor
and all subcontractors, sub-subcontractors and material suppliers, and such
other evidence as Landlord may reasonably require to evidence that the Cost of
the Tenant Work has been paid, and that no mechanic’s or other liens have been
or may be filed against the Project or the Premises arising out of the design or
performance of the Tenant Work.

4. COMMENCEMENT OF LEASE. The completion or noncompletion of the Tenant Work
will have no effect on the commencement or expiration of the Revised Term.
Tenant will notify Landlord upon completion of the Tenant Work.

5. MISCELLANEOUS.

A. Except to the extent otherwise indicated herein, the initially capitalized
terms used in this Work Letter will have the meanings assigned to them in the
Amendment to which this Work Letter is attached, or in the Lease.

B. The terms and provisions of this Work Letter are intended to supplement and
are specifically subject to all the terms and provisions of the Amendment to
which this Work Letter is attached, and of the Lease.

 

A-2



--------------------------------------------------------------------------------

C. This Work Letter may not be amended or modified other than by supplemental
written agreement executed by authorized representatives of the parties hereto.

D. Landlord’s review and approval of the Plans shall not create or imply any
responsibility or liability on the part of Landlord with regard to the
completeness and design sufficiency of the Plans or the Tenant Work, or with
regard to the compliance of the Plans or the Tenant Work with all laws, rules
and regulations of governmental agencies.

E. This Work Letter, and the Contractor Rules and Regulations attached hereto,
apply only to the Tenant Work. Subsequent Alterations will be governed by the
Lease.

 

A-3



--------------------------------------------------------------------------------

Schedule 1

To

Work Letter

Tenant Contractor Rules and Regulations applicable to the Tenant Work (paint and
carpet only)

The Contractor shall be responsible to meet these performance requirements
throughout the course of the Work. Exceptions shall only be allowed at the
Owner’s discretion and with Owner’s prior written approval.

 

1. Intentionally omitted.

 

2. All building permits necessary for the completion of the work shall be
secured and paid for by the Contractor with copies provided to the Office of the
Building.

 

3. All delivery of materials to the site shall be to the loading dock. No
materials may be delivered through the main entrance doors or through the
building lobbies.

 

4. Contractors must have its own supervisor on-site any time material is
delivered or moved.

 

5. Intentionally omitted.

 

6. The Contractor and all subcontractors will use rubber wheeled carts when
moving material through the building or removing trash from the building.

 

7. Protection of all public corridor surfaces and elevator lobbies, if
applicable, is the responsibility of the Contractor. Masonite floor protection
and cardboard wall protection will be required throughout certain jobs, as
applicable.

 

8. Under no circumstances will debris be allowed to remain in the building
longer than twenty-four (24) hours. The work areas should be kept clean and
organized at all times. Any large dumpsters for the removal of debris must be
discussed with the Office of the Building.

 

9. Intentionally omitted.

 

10. No smoking will be allowed on-site.

 

11. Any worker caught stealing, drinking alcohol, or using any illegal substance
will be immediately banned from the site. Objectionable, abusive, or
unacceptable personal behavior of contractor personnel is prohibited. Expected
behavior is to be professional at all times.

 

12. Intentionally omitted.

 

13. No cooking of any kind will be allowed on the site.

 

14. No unauthorized use of tenant or building space, restrooms, equipment, trash
compactor, dumpster, parking, storage, and utilities.

 

15. Intentionally omitted.

 

16. Intentionally omitted.

 

17. Intentionally omitted.

 

18. Intentionally omitted.

 

19. Intentionally omitted.

 

20. Intentionally omitted.

 

Ex. A Sched 1 p-1



--------------------------------------------------------------------------------

21. Intentionally omitted.

 

22. The Contractor will notify the Owner’s Agent in writing one week before any
electrical shutdowns which might affect Landlord.

 

23. A list of contractors and their subcontractors must be submitted to the
Property Manager prior to the commencement of work.

 

24. All Contractors and subcontractors must have a current certificate of
Insurance on file with the Office of the Building prior to any work commencing.

 

25. Intentionally omitted.

ADDITIONAL RULES FOR CONSTRUCTION CONTRACTORS

 

26. Any work deviation from permit plans approved by the Building’s Property
Manager and the City must be provided to the Property Manager for approval.

 

27. Contractor must have a City of San Jose building permit prior to the
commencement of any work requiring a permit. The original permit must be
displayed at the site and a copy submitted to the Office of the Building.

 

28. Building materials used will be of the highest quality and will be of the
same manufacturer as existing materials. Any variance is to be pre-approved by
the Managing Agent.

 

29. Intentionally omitted.

 

30. Intentionally omitted.

 

31. Contractor personnel shall utilize the loading dock and freight elevator for
access to the Work site. Only in the event of an emergency shall Contractor
personnel be permitted to use other means of egress.

 

32. Intentionally omitted.

 

33. All materials and waste shall be transported to and from the Work Site via
the freight elevators. All construction activity (i.e., deliveries, demo
removal, etc.) must be made through the service elevator via the dock area.
After hour service elevator may require a security guard running the elevator.
There is a per hour charge for this service. Under no circumstance shall the
passenger elevators be used without the written consent of the owner.

 

34. The freight elevator will be available for construction during business
hours in conjunction with building personnel and other building and tenant
deliveries.

 

35. The Contractor will protect smoke detection devices in the areas where
production of dust will occur. Please notify the Building Engineer when
protection is in place so they may be checked.

 

36. Before any demolition and/or construction work may begin, it must be
determined whether such work will affect the fire alarm system. If it is
determined that such demolition and/or construction work may trigger the fire
alarm system, it will be necessary for the Contractor to notify the Building
Engineer.

 

37. It shall be the responsibility of the Contractor to isolate the heating,
ventilating, and air conditioning systems of the Work Site from the remainder of
the building. Under no circumstance shall the Contractor utilize materials such
as but not limited to: cleaning agents, paints, thinners, or adhesives that if
released in the Work Site atmosphere could spread to tenant areas, causing
discomfort or posing any type of health hazard.

 

Ex. A Sched 1 p-2



--------------------------------------------------------------------------------

38. In the event that any fire and life safety system will need to be disabled
to complete the Work, the Contractor must notify the Owner in advance of such
event in writing.

 

39. In the event any soldering or welding apparatus is required to complete the
Work, the Contractor must notify the Owner of such event.

 

40. Contractor must ensure that all areas impacted by such work remain clean
during the job. This means that all hallways, restrooms, lobby must be cleaned,
including dust removal and shoe prints. Under no circumstances should
construction personnel use the passenger elevators.

 

41. Intentionally omitted.

 

42. All drywall deliveries must be delivered through the dock and via the
freight elevator only. Under no circumstance is drywall, drywall studs, conduit,
and other larger materials or supplies allowed in the lobby or on a passenger
elevator.

 

43. Contractor must properly dispose wastes, residues, or debris.

 

Ex. A Sched 1 p-3



--------------------------------------------------------------------------------

Exhibit B

Fair Market Rent; Fair Market Allowance; Dispute Resolution

For purposes of this Amendment, “Fair Market Rent” means a rate comprised of
(i) the prevailing base rental rate per square foot of rentable space of office
space available in the Pertinent Market (defined below) for renewals and
(ii) any financial escalation of such prevailing base rental rate (based upon a
fixed step or index) for office space prevailing in the Pertinent Market for
renewals, taking into account comparable renewals (on the basis of factors such
as, but not limited to, size and location of space and commencement date and
term of lease), recently executed for improved space in Class A office R&D
(research & development) buildings in San Jose, California that are comparable
to the Building in reputation, quality, size, location and level and quality of
services provided, and are two-story (the foregoing factors not being exclusive
in identifying comparable buildings) (the Building and such comparable
buildings, as the case may be, being herein referred to as the “Pertinent
Market”). For purposes of this Lease, “Fair Market Allowance” means the
prevailing leasehold improvement allowance (on a per rentable square foot basis)
available in the Pertinent Market for renewals of office R&D space, taking into
account comparable lease renewals (on the basis of factors such as, but not
limited to, size and location of space and commencement date and term of lease),
and the rental rate. In determining the Fair Market Rent and Fair Market
Allowance, there will also be taken into consideration (a) the definition of
rentable area or net rentable area with respect to which such rental rates are
computed; (b) whether the lease comparable is a net or gross lease and, if
gross, differences in base year or stop; (c) the value of rental abatements,
moving allowances, allowances for construction of tenant improvements, time
permitted to tenants in which to construct tenant improvements and other
financial or economic concessions generally available in the Pertinent Market at
such time to tenants leasing comparable space which are not being made available
to Tenant in kind; (d) the size of the tenant; and (e) other comparable
pertinent factors. Taking into account Tenant’s creditworthiness, Landlord may
require a secure deposit or an increase in any existing security deposit before
disbursing any such allowance. Notwithstanding anything to the contrary
contained in this Exhibit, if a lease renewal that is to be used as a comparable
in calculating Fair Market Rent was prepared based on an option calling for the
base rental to be at less than 100% of “market,” then such rental rate will be
grossed back up to 100% in calculating Fair Market Rent hereunder.

If, in accordance with this Lease, Tenant disputes Landlord’s determination of
Fair Market Rent or Fair Market Allowance or both, or if Tenant fails to deliver
Tenant’s Renewal Inquiry Notice on a timely basis, then Landlord and Tenant will
negotiate for 30 days after Landlord’s receipt of Tenant’s Renewal Exercise
Notice. If Landlord and Tenant do not come to an agreement on the amount or
amounts at issue within such 30-day period, then Landlord and Tenant will
exchange sealed bids of their respective final determinations of Fair Market
Rent and Fair Market Allowance. If the lower of the two determinations of Fair
Market Rent is no less than 95% of the higher of the two determinations of Fair
Market Rent, and if Fair Market Allowance is not in dispute or such dispute is
resolved by averaging the two parties’ positions as set forth below in this
grammatical paragraph, then the Fair Market Rent will be the average of the two
determinations. If the lower of the two determinations of Fair Market Allowance
is no less than 95% of the higher of the two determinations of Fair Market
Allowance, and if Fair Market Rent is not in dispute or such dispute is resolved
by averaging the two parties’ positions as set forth above in this grammatical
paragraph, then the Fair Market Allowance will be the average of the two
determinations. If the lower of the two determinations of Fair Market Rent is
less than 95% of the higher of the two determinations of Fair Market Rent, or if
the lower of the two determinations of Fair Market Allowance is less than 95% of
the higher of the two determinations of Fair Market Allowance, then the parties
will proceed to arbitration as set forth below.

Arbitration to determine the Fair Market Rent and Fair Market Allowance shall be
in accordance with the Real Estate Valuation Arbitration Rules of the American
Arbitration Association. Unless otherwise required by state law, arbitration
shall be conducted in the metropolitan area where the Building is located by a
single arbitrator unaffiliated with either party. Within 20 days after the
exchange of determinations by Landlord and Tenant, the parties will appoint a
single arbitrator to decide the issues between them. Such arbitrator must be a
competent and impartial person, must be a full member and SIOR designated Office
Specialist (or then comparable designation) of the Society of Industrial and
Office Realtors (or its successor organization), or a Principal Member (or then
comparable designation) of the National Association of Industrial and Office
Properties (or its successor organization), in either case currently certified
under such organization’s continuing education program (if any), and having at
least 10 years’ experience in leasing (on behalf of both landlords and tenants)
commercial office properties in the Pertinent Market. If the parties are unable
to agree upon appointment of such a person within such 20-day period, then
either party, on behalf of both, may request a list with an even number of names
of qualified arbitrators from the American Arbitration Association (or such
other arbitration organization as the parties may

 

B-1



--------------------------------------------------------------------------------

approve in writing). In such event, the parties will alternate striking one name
from such list until one name remains, in which event such remaining name will
be the arbitrator; the arbitrator will toss a coin to decide, as between
Landlord and Tenant, who gets to make the first strike. The arbitrator shall
decide the dispute if it has not previously been resolved by following the
procedure set forth below and will attempt to render a decision within 15
business days after appointment. In any case, the arbitrator will render its
decision within 45 days after appointment. In the event that arbitrators with
the qualifications described in this paragraph are unavailable, qualified
consultants with similar qualifications may be substituted.

If either Fair Market Rent or Fair Market Allowance are in dispute and are to be
decided by arbitration, then both will be decided by arbitration unless the
parties otherwise agree in writing. The arbitrator must choose either the
Landlord’s proposal for both Fair Market Rent and Fair Market Allowance, or the
Tenant’s proposal for both Fair Market Rent and Fair Market Allowance (as set
forth in the sealed bids exchanged prior to the appointment of the arbitrator,
in accordance with the foregoing provisions) and may not compromise between the
two or select some other amount or select one of Landlord’s determinations and
one of Tenant’s determinations. The cost of the arbitration shall be paid by
Landlord if the decision by the arbitrator is that proposed by Tenant and by
Tenant if the decision by the arbitrator is that proposed by Landlord. The
attorneys’ fees and expenses of counsel for the respective parties and of
witnesses will be paid by the respective party engaging such counsel or calling
such witnesses.

The parties consent to the jurisdiction of any appropriate court to enforce the
arbitration provisions of this addendum and to enter judgment upon the decision
of the arbitrator. Notice of the appointment of the arbitrator shall be given in
all instances to any mortgagee who prior thereto shall have given Tenant a
written notice specifying its name and address. Such mortgagee shall have the
right to be represented, but not to participate, in the arbitration proceeding.

If Tenant becomes obligated to pay Basic Rent, or adjustments thereto, if any,
with respect to any period prior to when the Fair Market Rent for such space or
period has been determined in accordance with the foregoing, Tenant will
commence paying Basic Rent and adjustments thereto, if any, utilizing the Fair
Market Rent specified by Landlord in its notice of the Fair Market Rent for such
space or period. Following determination of the Fair Market Rent in accordance
with the foregoing, Landlord and Tenant shall, by a cash payment within thirty
(30) days after the date of such determination, adjust between themselves the
difference, if any, between the Basic Rent and adjustments thereto, if any, paid
by Tenant pursuant to the foregoing sentence and the Basic Rent and adjustments
thereto, if any, actually owed by Tenant pursuant to the terms of this lease for
the period prior to such determination.

 

B-2